 

Exhibit 10.5

BRIGGS & STRATTON CORPORATION

Form 10-Q for Quarterly Period Ended September 26, 2010

Exhibit 10.5

SUMMARY OF DIRECTOR COMPENSATION

Effective October 20, 2010



--------------------------------------------------------------------------------

 

DIRECTOR COMPENSATON

Each nonemployee director receives an annual retainer fee of $150,000, of which
$75,000 is payable in cash and $75,000 is payable in deferred shares of the
company’s common stock. In addition, the chairs of the Audit, Compensation and
Nominating & Governance Committees each receives $10,000 in deferred stock
annually, and each member of the Audit Committee receives $5,000 in deferred
stock annually.

The deferred shares are credited to the director’s account in the Deferred
Compensation Plan for Directors (the “Plan”). They vest when the director
retires as a director. While the director is serving on the board, the stock
accrues additional shares of deferred stock in lieu of a cash dividend. Under
the Plan, any nonemployee director may also elect to defer receipt of all or a
portion of his or her director’s cash compensation until any date but no later
than the year in which the director attains the age of 73 years. Participants
may elect to have cash deferred amounts (1) credited with interest quarterly at
80% of the prevailing prime rate, or (2) converted into common share units based
on the deferral date closing price of the company’s common stock. Any balance in
the common stock account will be credited with an amount equivalent to any
dividend paid on the common stock, which will be converted into additional
common share units. Common share units may be distributed in cash or stock at
the election of the directors.

Nonemployee directors are provided with $150,000 of coverage under Briggs &
Stratton’s Business Travel Accident Plan while on corporate business.

Nonemployee directors are encouraged to use company products to enhance their
understanding and appreciation of the company’s business. Each such director may
purchase at retail up to $10,000 annually of company products and products
powered by the company’s engines. The company reimburses directors for the
purchase price of these products. The amount of the reimbursement is included in
the director’s taxable income